 1 STEVE W. BERMAN (pro hac vice)                        KELLY M. KLAUS (SBN 161091)
   MARK S. CARLSON (pro hac vice)                        kelly.klaus@mto.com
 2 HAGENS BERMAN SOBOL SHAPIRO LLP                       ROHIT K. SINGLA (SBN 213057)
   1918 Eighth Avenue, Suite 3300                        rohit.singla@mto.com
 3 Seattle, WA 98101                                     ELIA HERRERA (SBN 293278)
   Telephone: (206) 623-7292                             elia.herrera@mto.com
 4 Facsimile: (206) 623-0594                             MUNGER, TOLLES & OLSON LLP
   steve@hbsslaw.com                                     560 Mission Street, 27th Floor
 5 markc@hbsslaw.com                                     San Francisco, California 94105-2907
                                                         Telephone:     (415) 512-4000
 6                                                       Facsimile:     (415) 512-4077
     Attorneys for Plaintiffs                            Attorneys for Defendants
 7

 8
                                      UNITED STATES DISTRICT COURT
 9
                                   NORTHERN DISTRICT OF CALIFORNIA
10
                                              SAN FRANCISCO DIVISION
11
      REARDEN LLC and REARDEN MOVA                        Case Nos.        3:17-cv-04006-JST
12    LLC,                                                                 3:17-cv-04191-JST
                                                                           3:17-cv-04192-JST
13                              Plaintiffs,
                                                          STIPULATION AND [PROPOSED]
14            vs.                                         ORDER RE: BRIEFING SCHEDULE ON
                                                          MOTION FOR SUMMARY JUDGMENT
15    THE WALT DISNEY COMPANY, WALT                       ON CAUSAL NEXUS ISSUE
      DISNEY MOTION PICTURES GROUP,
16    INC., BUENA VISTA HOME                              Judge:        Hon. Jon S. Tigar
      ENTERTAINMENT, INC., MARVEL
17    STUDIOS, LLC, and MANDEVILLE
      FILMS, INC.,
18
                                Defendants.
19
      REARDEN LLC and REARDEN MOVA
20    LLC,
21                              Plaintiffs,
22            vs.
23    TWENTIETH CENTURY FOX FILM
      CORPORATION and TWENTIETH
24    CENTURY FOX HOME
      ENTERTAINMENT LLC,
25
                                Defendants.
26

27

28

                                                                     STIPULATION AND [PROPOSED] ORDER
                                                                   NOS. 17-CV-04006, 17-CV-04191, 17-CV-04192
 1
     REARDEN LLC and REARDEN MOVA
 2   LLC,
 3                 Plaintiffs,
 4       vs.
 5   PARAMOUNT PICTURES
     CORPORATION and PARAMOUNT
 6   HOME ENTERTAINMENT
     DISTRIBUTION INC.
 7
                   Defendants.
 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28

                                      STIPULATION AND [PROPOSED] ORDER
                                    NOS. 17-CV-04006, 17-CV-04191, 17-CV-04192
 1                  WHEREAS, the Studio Defendants requested leave to file an early summary judgment

 2 motion on the issue whether Plaintiffs can establish the causal nexus for a claim of “indirect

 3 profits” under the Copyright Act (Dkt. 127, No. 17-cv-04006; Dkt. 93, No. 17-cv-04191; Dkt. 93,

 4 No. 17-cv-04192).

 5                  WHEREAS, the Court granted the Studio Defendants’ request to file a summary judgment

 6 motion on the causal nexus issue and set a briefing schedule (Dkt. 128, No. 17-cv-04006; Dkt. 94,

 7 No. 17-cv-04191; Dkt. 94, No. 17-cv-04192).

 8                  WHEREAS, the Studio Defendants have requested, and Plaintiffs have agreed, that the

 9 Studio Defendants may have an additional two weeks to file their moving papers, and that the

10 other dates in the Court-ordered briefing schedule should likewise be adjusted by two weeks.

11                  THE PARTIES THEREFORE STIPULATE:

12                  [1]     The schedule for the Studio Defendants’ summary judgment motion on the causal

13 nexus issue shall be continued by two weeks, as follows:

14
               Defendants file motion for summary                February 28, 2019
15             judgment on causal nexus issue
16             Plaintiffs email a letter to Defendants           March 7, 2019
               identifying the discovery Plaintiffs contend
17             they need to oppose the motion
               Deadline for parties to complete meet-and-        March 21, 2019
18             confer on Plaintiffs’ discovery requests
               relating to motion
19
               Parties file either:                              April 4, 2019
20
                  a. Stipulation and proposed order with
21             schedule (i) for completing agreed-upon
               discovery relating to motion and (ii) filing
22             opposition and reply briefs on motion
23
               or
24
                  b. Simultaneous letter briefs (each not to
25             exceed five single-spaced pages) setting forth
               their respective positions on discovery
26             requests and schedule for finishing discovery
               and briefing on motion
27

28
                                                                -1-
                                                                          STIPULATION AND [PROPOSED] ORDER
     or stay
                                                                        NOS. 17-CV-04006, 17-CV-04191, 17-CV-04192
 1             [2]   Should the parties submit simultaneous letter briefs as set forth above, they shall

 2 submit a separate, jointly prepared summary of their meet-and-confer efforts. The first draft of

 3 such summary shall be prepared by Defendants and shall be served (but not filed) by March 29,

 4 2019. Any proposed revisions shall be served by Plaintiffs by April 2, 2019. Defendants shall file

 5 the final version of the summary on April 4, 2019.

 6

 7 DATED: January 30, 2019                        HAGENS BERMAN SOBOL SHAPIRO LLP

 8                                                By:          /s/ Mark S. Carlson 1
 9                                                             MARK S. CARLSON

10                                                Attorneys for Plaintiffs

11 DATED: January 30, 2019
                                                  MUNGER, TOLLES & OLSON LLP
12

13                                                By:          /s/ Kelly M. Klaus
                                                               KELLY M. KLAUS
14
                                                  Attorneys for Defendants
15

16

17

18
19

20

21

22

23

24

25

26

27
     1
28    Signed electronically by Kelly M. Klaus with the concurrence of Mark S. Carlson, pursuant to
     L.R. 5-1(i)(3).
                                                    -2-
                                                                   STIPULATION AND [PROPOSED] ORDER
     or stay
                                                                 NOS. 17-CV-04006, 17-CV-04191, 17-CV-04192
 1                                 [PROPOSED] ORDER
 2
               PURSUANT TO STIPULATION, IT IS SO ORDERED.
 3

 4
       January 30
 5 ________________, 2019
                                         ____________________________________
 6                                             The Honorable Jon S. Tigar
                                               United States District Judge
 7

 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
                                            -3-
                                                     STIPULATION AND [PROPOSED] ORDER
     or stay
                                                   NOS. 17-CV-04006, 17-CV-04191, 17-CV-04192
